On State’s Motion for Rehearing.
HAWKINS, J.
Motion for rehearing in behalf of the state has been filed by Hon. H. F. Grindstaff, the district attorney who prosecuted this case. We commend his interest in presenting to this court the views upon which he thinks the judgment should be affirmed. After the most conscientious consideration of the motion of which we are capable, and review of the points upon which reversal was predicated, we feel that the original opinion made proper disposition of the case and is supported by the authorities referred to in the opinion.
The motion for rehearing is therefore overruled.